Citation Nr: 1129349	
Decision Date: 08/09/11    Archive Date: 08/16/11	

DOCKET NO.  06-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 16, 2004, for a compensable disability rating for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the VARO in St. Petersburg, Florida, that increased from zero percent to 40 percent the disability for the Veteran's low back disability, classified for rating purposes as low back strain, from September 16, 2004.  The record reflects that a noncompensable disability rating had been in effect since August 16, 1994, the day following the Veteran's discharge from active service.

In a decision dated in August 2007, the Board denied the Veteran's claim for entitlement to an effective date earlier than September 16, 2004, for an increased rating for a low back disorder.  She and her then representative, The American Legion, appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  An Order granting a Joint Motion to Remand the appeal to the Board was issued in January 2009.  The case was then remanded by the Board in November 2009 for further development.  The requested actions have been accomplished to the extent possible, and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  By rating decision dated in October 1994, in pertinent part, service connection for a low back disability, classified for rating purposes as mechanical low back pain, was granted, and a noncompensable disability rating was assigned, effective August 16, 1994, the day following the Veteran's separation from active service.  The Veteran was notified of the determination by communication dated that same month and she was informed of her appellate rights. 

2.  Received on September 16, 2004, was a communication from the Veteran in which she stated that she was "request[ing] increase of my service-connected back condition.  My condition has increased in severity.  I am currently rate at zero percent for my back condition."  

3.  By rating decision dated in September 2005, the RO granted an increase in the disability for the Veteran's low back disability to 40 percent, effective September 16, 2004.  

4.  An increase in the Veteran's service-connected low back disability was not factually ascertainable within the year prior to the receipt of her claim in September 2004.


CONCLUSION OF LAW

The requirements for an effective date prior to September 16, 2004, for the assignment of a compensable disability rating for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of an October 2004 letter from the RO to the Veteran.  In that communication she was informed of the information and evidence needed to substantiate and complete a claim of entitlement to an increased rating, including what part of the evidence she was to provide and what part VA would attempt to obtain for her.  She was also generally advised to submit any additional information in support of her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Subsequent to the Board's remand for further development in 2009, the Veteran was sent a letter dated in January 2010 in which she was asked to complete an authorization and consent to release information form to VA for all non-VA health-care providers from whom she had received treatment and/or evaluation for low back problems for the period through 2004.  Based on the information provided by her, the record reflects VA made reasonable efforts to obtain relevant records identified by her.  The information and evidence associated with the claims file includes VA medical records and private medical information.  

Accordingly, the Board finds that she was notified and made aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining the evidence.  She was then provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Accordingly, any such error is harmless and does not prohibit consideration of the matter on the merits at this time.  

The Board notes that the Veteran's attorney requested a 60-day extension following receipt of documents he requested through the VA privacy officer.  He was granted a 60-day extension to June 19, 2011, to provide any additional argument.  He has not done so.  The case has been in appellate status for several years already and the Board finds that there is no need for further delay in reaching a determination at this time.  Neither the appellant nor her representative has asserted any prejudice in VA's handling of her claim.  Accordingly, the Board finds another remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran and her representative appeal for assignment of an effective date prior to September 16, 2004, with the assignment of a compensable disability rating for her service-connected low back disability.  The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, unless specifically provided otherwise, the effective date of the evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

With regard to claims for increase, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  

Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  

(o)(2) provides that the effective date is the "earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

Also, the Court has held it is axiomatic that, in the latter circumstance above, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under section 5110 (b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability.)  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  I t appears that Hazan, in part, stands for the proposition that a veil of finality may be pierced within the perimeters of 38 U.S. C. A. § 5110(b)(2). Stated differently, 38 U.S.C.A. 5110(b) (2) is a partial exception to 38 U.S.C.A. § 5110a. This would be consistent with the language of 38 U.S.C.A.§  5110a "unless specifically provided otherwise in this chapter." 

Thus, as seen in the regulations above, three possible dates may be assigned for the effective date of an increased rating claim depending on the facts of the case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim was received (date of claim) (38 C.F.R. § 3.400(o)(2)).  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2).

The Board notes that the RO granted service connection for a low back disability, classified for rating purposes as mechanical low back pain, by rating decision dated in October 1994.  A zero percent rating was assigned, effective August 16, 1994, the day following the Veteran's separation from active service.  The Veteran was informed of the determination by communication dated that same month and she did not appeal that rating decision.  In September 2004 she submitted a claim for an increased disability rating regarding her low back disability.  The RO then developed the claim and granted a request and assigned a 40 percent disability rating, effective September 16, 2004, the date of receipt of the claim.  After being notified of the decision to increase the evaluation for her low back disability, she submitted a notice of disagreement, requesting an earlier effective date for the increased disability rating.  

To receive an effective date earlier than her date of claim, the evidence must show that an increase in disability preceded the claim by a year or less.  38 C.F.R. § 3.400(o)(2).  The rating to be assigned is based on the evidence that is of record at the time of the decision.  The evidence for that period does not indicate the presence of complaints or symptoms so that an assessment could be made of the degree of severity.  The Veteran has contended that she did not file a claim for an increase prior to September 16, 2004, because medical personnel informed her that she did not have enough information to substantiate her claim.  However, she did not identify any such personnel and the fact remains that she did not file a claim for increased benefits until September 2004.  

A review of the VA and private medical records dated from the late 1990's to 2004 does not show an increase in severity of the service-connected low back disability so as to warrant the assignment of a compensable rating.  Information was requested from various sources for treatment and evaluation of the Veteran through 2004.  Records from one physician, a Dr. S, covering the period between November 2000 and July 2001 do not reflect the presence of symptomatology that would warrant the assignment of a compensable rating for the low back disability.  Records from another physician, Dr. A, reflect that the Veteran was seen by him on various occasions between March and August 2003.  Those records do no show the presence of back impairment that would warrant the assignment of a compensable rating.  

A communication from a chiropractor dated in April 2010 and another one dated in May 2010 reflect the Veteran was seen by him in February 2007 for examination and care.  The chiropractor stated that, "I do not know if she has continued to have problems with her low back..."  He made no reference to the Veteran's status prior to 2004.  The Board notes that copies of VA outpatient records dating from the late 1990's reflect the Veteran was seen for a number of problems in VA outpatient consultation other than for treatment or evaluation of back complaints.  

Recently received was a communication from the Appellant's representative asking that consideration be given to private medical records from a Dr. S. referring to treatment between November 2000 and July 2001 be reviewed on more than a cursory basis.  However, this time frame is more than 1 year prior to September 2004.  There is no showing of a claim or informal claim for increase that had not been adjudicated.  Although Hazan provides a basis for revisiting certain types of evidence, Hazan did not invalidate  § 5110(b) (2).  Essentially, then, the medical evidence in the year prior to the claim fails to show any increase in disability that is factually ascertainable during that period.  As the increase in disability precedes the claim by more than a year, the date that the claim was received, September 16, 2004, is the effective date of the increased rating.  38 C.F.R. § 3.400(o)(2).  Therefore, the Board finds in the absence of a claim, an informal claim or evidence consistent with § 5110(b)(2) showing an increase in disability, that the Veteran is not entitled to an effective date prior to September 16, 2004, for a 40 percent disability rating for her low back disability.



ORDER

Entitlement to an effective date prior to September 16, 2004, for an increased evaluation for the Veteran's low back disability is denied.



	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


